Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
This office action is in response to communication filed on 8/24/2021.
Claims 23-42 are pending in this application and an action on the merits follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021 is being considered by the examiner. 

Drawings
The drawings received on 8/24/2021 are accepted.

Specification
The specification filed on 8/24/2021 has been accepted.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,132,691. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Claim 1 of the U.S. Patent No. 11,132,691 recites:
generating, by an access device, an authorization request message for a transaction conducted by a consumer with a merchant, after the access device interacts with a portable consumer device;
sending, by the access device, the authorization request message to a server computer, wherein the server computer forwards the authorization request message to an issuer, receives an authorization response message from the issuer, and modifies the authorization response message to include receipt preference data in the form of a code or binary data to create the modified authorization response message, the receipt preference data stored in the server computer, indicating the consumer's preferences for receiving receipts from multiple merchants, and provided to the server computer by the consumer before the transaction;
receiving, by the access device and from the server computer, a modified authorization response message including an indication that the transaction is approved, and the receipt preference data;
creating, by the access device, a receipt according to the user's preferences using the receipt preference data comprising the code or the binary data; and
providing, by the access device, the receipt according to the user's preferences to the consumer.

Claim 23 of the application recites:
providing, by a consumer operating a computer, receipt preferences to an enrollment database; interacting a portable consumer device with an access device, wherein the access device generates an authorization request message and sends the authorization request message to a server computer, wherein the server computer checks the enrollment database for the receipt preferences, modifies an authorization response message to include receipt preference data associated with the receipt preferences, and transmits the authorization response message to the access device, and wherein the access device receives the authorization response message including the receipt preference data and generates a receipt according to the receipt preference data; and receiving the receipt.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-24, 26, 28-29, 32-36, 38-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degliantoni et al. (U.S. Patent Publication No. 2008/0217397, referred to as Degliantoni), in view of Seifert et al. (U.S. Patent No.  2007/0069013, referred to as Seifert)


Regarding claims 23-24, 26, 28-29, 32-36, 38-42, Degliantoni teaches interacting a portable consumer device with an access device, wherein the access device generates an authorization request message and sends the authorization request message to a server computer; (Fig. 3, 302, POS, [0009])
sending, by the access device, the authorization request message to a server computer in a payment processing network; receiving, by the access device and from the server computer in the payment processing network, a modified authorization response message including promotion data specified by the consumer prior to the consumer conducting the transaction with the merchant (merchant identification involved in a transaction, [0034] or the customer is awarded for the "tenth purchase at this merchant", [0037], Promotion data may be encoded within a payment authorization response message,[0039]
the server computer checks the enrollment database for the receipt preferences, modifies an authorization response message to include receipt preference data associated with the receipt preferences, and transmits the authorization response message to the access device, and wherein the access device receives the authorization response message including the receipt preference data, the server computer forwards the authorization request message to an issuer computer for authorization; the server computer receives the authorization response message from the issuer computer;  the server computer is a payment processing network; (if the acquirer determines that the transaction is eligible for an award, the acquirer encodes promotion data within the payment authorization request data for form a revised payment authorization request message for transmitting over the network to the issuer. The revised authorization request message has the appropriate promotion data embedded therein that reflects the type/nature of the specific award being given as well as the amount of the award, [0042], The acquirer transmits the revised payment authorization request to the transaction processing network, and in operation 308, the issuer receives the payment authorization requests. If the payment authorization request is granted, [0043].
the portable consumer device is a credit card, payment card, [0048],
the access device is a POS terminal, [0035],
transaction amount, [26, 29]; 
Degliantoni  substantially discloses the claimed invention, however does not explicitly disclose providing, by a consumer operating a computer, receipt preferences to an enrollment database; generates a receipt according to the receipt preference data; and receiving the receipt; the receipt preferences include printing preferences specified by the consumer; the receipt preference data specifies that the receipt is also transmitted to a mobile phone used by the consumer, portable consumer device is a mobile phone, the receipt preferences indicate that the receipt is to be provided on paper, the consumer operating the computer provides the receipt preferences to the enrollment database via a website.
However, Seifert teaches the customer may be involved in dictating how the receipt should be formatted and what data it might include. This could be accomplished in a pre-registration process prior to making a transaction such that the desired electronic receipt is automatically generated, [0019-0020], paper receipt [0008] mobile phone, [0005], web page, [52].
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of Degliantoni to include the above limitations, as taught by Seifert, in order to facilitate direct input to downstream accounting and/or reporting activities and automate statutory filings, (Seifert, paragraph [0006]).


Claim 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degliantoni and Seifert combination, in view of Herman et al. (U.S. Patent No. 2002/0073043, referred to as Herman)

Regarding claims 27, the combination specifically Seifert teaches receipt preference data includes receipt format but does not explicitly teach receipt preference data includes delivery channel, file type, and conditions for receipts, However Herman teaches XML format, paragraph [0725], notify customer of new events, paragraph [0016], offer conditions, paragraph [0750], delivery details, paragraph [0119].
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of combination, to include the above limitations, as taught by Herman, in order to keep the buyer with up to date changes and information. (Herman, paragraph [0009]).

Claims 25 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degliantoni and Seifert combination, in view of Yellin et al. (U.S. Patent No. 8,296,229, referred to as Yellin)

Regarding claims 25 and 37, the combination substantially disclose the claimed invention, however, does not explicitly disclose receipt data include stock keeping unit (SKU).
However, Yellin teaches receipt data includes SKU (Col.5 ln 30-35).Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of combination, to include the above limitations, as taught by Herman, in order provide a detailed purchase history to a consumer, (Yellin, Col.1 ln 16-25).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degliantoni and Seifert combination and further in view of Farley et al. (U.S. Patent Publication No. 20100159907, referred to as Farley).

The combination substantially discloses the claimed invention, however does not explicitly disclose the receipt preference data in the form of a code or binary data.
However, Farley teaches the receipt may be personalized based on the user, the merchant, the updatable configuration file of the transaction terminal, the authorization host and/or the particular transactional operation. Moreover, the format of the receipt includes any data appearing on a receipt, such as printed text, an image, a bar code, a receipt layout, paragraph [0065], The update request message 116 is preferably generated based on an update schedule. For example, a bank may choose to apply a modification requiring an update of the updatable configuration parameters 34, [54]).
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of Degliantoni to include the above limitations, as taught by Farley, in order to provide a more secure system, (Farley, [0003]).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degliantoni, Seifert, Farley combination and further in view of Reblin (U.S. Patent No. 8,936,192, referred to as Reblin).

The combination substantially discloses the claimed invention, however does not explicitly disclose the receipt preference data comprises the code, which includes a plurality of subcodes, the plurality of subcodes indicating different receipt preferences of the consumer.
However, Reblin teaches the persistent data storage 216 can store barcode data 225 that is scanned, which can include product information (e.g., part number, size, color, quantity, etc.), shipping preferences, address information, payment information, Col.6 ln 30-65.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of Degliantoni to include the above limitations, as taught by Reblin, in order to identify information stored in barcode, (Reblin, Col.1 ln 15-33).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627